IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-13,444-17


                        EX PARTE DARIUS DURON ELAM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 380350-I IN THE 232ND DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam. Keel, J. not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Elam v. State, No. 14-84-00394-CR (Tex. App.—Houston [14th] June 12, 1986).

        Applicant contends, among other things, that newly available DNA evidence proves he is

actually innocent. He also alleges that the DNA evidence entitles him to relief under Texas Code

of Criminal Procedure §11.073.

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,
                                                                                                      2

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       The trial court may order depositions, interrogatories or a hearing. It appears that Applicant

is represented by counsel. If the trial court elects to hold a hearing, it shall determine if Applicant

is represented by counsel, and if not, whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law regarding whether new

DNA lab reports support his contention that he is entitled to relief. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 3, 2019

Do not publish